Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 6, 7, 9, 14 and 18 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 07/20/2022 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying secured network.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kiukkonen.  Please see citation below.

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  

Claim 1 recites and/or “initializing…by the first computing device…a communication network based on a pre-defined configuration parameter”.  However, Applicants specification indicates that a first computing device joins a communication network based on at least a configuration parameter (e.g. a network name, a secure service set identifier (SSID), and/or a network security type (e.g. WPA2 PSK). Therefore, Examiner interprets “initializing” by a first computing device as being equivalent to joining a network.  Clarification is requested.   

Applicant’s invention as claimed:

Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 8-11, 13, 15, 17, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al. (US 2016/0006800), herein after Summers in view of Kiukkonen et al. (US 2014/0195654), herein after Kiukkonen and further in view of Bourdon (US 2009/0249279), herein after Bourdon.

Regarding claim 1 and 9, 
Summers teaches a method for configuring a plurality of electronic devices the method comprising: initializing, by a first computing device of the plurality of electronic devices, a communication network based on a pre-defined configuration parameter associated with a first instance of an application executed on the first computing device (Applicants specification provides for “first computing device” to operate as a wireless access point or a gateway (see paras. 43 and 53).  Here, see paras. 69-70, peer device initializes a P2P network based on certain identifying information, “pre-define configuration parameter” associated with remote applications hosted on peer device, wherein identifying information may include network identifier, device type, IP Address.  Applicant’s specification provides for the pre-defined configuration parameters to be network name and identifiers of the network, see para. 23); 

identifying, by the first computing device, an initialization of a second instance of the application at a second computing device based on a connection request received by the first computing device from the second computing device over the communication network (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device, wherein hooks are created to respond to client device discovery message); 
Summers fails to teach inputting a configuration file to configure the first computing and in response to identifying initialization of second instance and determining that a connection has been established.
However, in analogous art Bourdon teaches inputting, by the first computing device, a configuration file to configure the first computing device (see paras. 52-53, the Deployment GUI uses the configuration parameters inputted by the user as well as default configuration parameters to build a Master Configuration File. The deployment scenario initiates the Software Appliance Framework runtime then passes the Master Configuration File to the Manager, wherein the GUI is an interface on the manger deployed as an API); 
and in response to identifying the initialization of the second instance of the application at the second computing device and determining that a connection between the first computing device and the communication network is established (see paras. 55, The Manager parses this file for the list of all the nodes where the Agents 8 are running, the Manager sets up communication paths with each of the Agents, wherein each nodes appliance deployment creates instances of the application (see paras. 97-100)); 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include inputting a configuration file to configure the first computing and in response to identifying initialization of second instance and determining that a connection has been established as taught by Bourdon because it amounts to applying a known technique (i.e. orchestrating deployment via a manager among a distributed environment linked by software appliance that sets up communication paths with agent devices, see Bourdon, paras. 35-36, 49 and 55) to a known device (i.e. a P2P application host that receives connection details to provided to client device/peer device via a remote application and may hook client/peer devices by sending communication details/information see Summers, para. 79-80).  One would do so for the benefit of providing an automated configuration and deployment mechanism to configure multiple components residing on one or more Software Appliance or Virtual Appliances across a distributed environment (see Bourdon, para. 13).    
Summers modified fails to teach sending via the application the configuration file based on a secured key exchange.
However, in analogous art Kiukkonen teaches sending, by the first computing device, via the application over a secured communication network different from the communication network, the configuration file to the second computing device based on a secured key exchange between the first computing device and the second computing device (see paras. 201-200 and 210-211, sending by user device A via application (see further para. 179) over a secured connection utilizing a cloud server (i.e. different communication network) a message with connectivity configuration (i.e. configuration file) based on ssid, encryption keys (i.e. secure key exchange) between device A and device B).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include sending via the application the configuration file based on a secured key exchange as taught in Kiukkonen.  One would do so for the benefit of enabling communication between user devices (see para. 200).    

Regarding claim 18, 
Summers teaches a non-transitory computer readable medium that stores thereon computer-executable instructions that in response to execution by a processor, perform operations comprising: initializing, by a first computing device, a wireless access point on a communication network based on a pre-defined configuration parameter associated with a first instance of an application executed on the first computing device (Applicants specification provides for “first computing device” to operate as a wireless access point or a gateway (see paras. 43 and 53).  Here, see paras. 69-70, peer device initializes a P2P network based on certain identifying information, “pre-define configuration parameter” associated with remote applications hosted on peer device, wherein identifying information may include network identifier, device type, IP Address, wherein network may include wireless communication interfaces (i.e. wireless access point).  Applicant’s specification provides for the pre-defined configuration parameters to be network name and identifiers of the network, see para. 23); 
identifying, by the first computing device, an initialization of a second instance of the application at a second computing device basedPage 7 of 12 LEGAL02/41021740v1Application No. 16/665,769 Reply to Office Action dated May 28, 2021on a connection request received by the first computing device from the second computing device to connect with the wireless access point (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device, wherein hooks are created to respond to client device discovery message); 
Summers fails to teach inputting a configuration file to configure the first computing and in response to identifying initialization of second instance and determining that a connection has been established.
However, in analogous art Bourdon teaches inputting, by the first computing device, a configuration file to configure the first computing device (see paras. 52-53, the Deployment GUI uses the configuration parameters inputted by the user as well as default configuration parameters to build a Master Configuration File. The deployment scenario initiates the Software Appliance Framework runtime then passes the Master Configuration File to the Manager, wherein the GUI is an interface on the manger deployed as an API); 
and in response to identifying the initialization of the second instance of the application at the second computing device based on receiving the connection request from the second computing device and determining that a connection between the first computing device and the communication network is established (see paras. 55*57, The Manager parses this file for the list of all the nodes where the Agents 8 are running, the Manager sets up communication paths with each of the Agents, wherein each nodes appliance deployment creates instances of the application (see paras. 97-100), wherein agent sends registration information back to master indicating readiness for task or synchronization of device (i.e. request)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include inputting a configuration file to configure the first computing and in response to identifying initialization of second instance and determining that a connection has been established as taught by Bourdon because it amounts to applying a known technique (i.e. orchestrating deployment via a manager among a distributed environment linked by software appliance that sets up communication paths with agent devices, see Bourdon, paras. 35-36, 49 and 55) to a known device (i.e. a P2P application host that receives connection details to provided to client device/peer device via a remote application and may hook client/peer devices by sending communication details/information see Summers, para. 79-80).  One would do so for the benefit of providing an automated configuration and deployment mechanism to configure multiple components residing on one or more Software Appliance or Virtual Appliances across a distributed environment (see Bourdon, para. 13).    
Summers modified fails to teach sending the configuration file based on a secured key exchange.
However, in analogous art Kiukkonen teaches sending, by the first computing device, via the application over a secured communication network different from the communication network, the configuration file to the second computing device based on a secured key exchange between the first computing device and the second computing device (see paras. 201-200 and 210-211, sending by user device A via application (see further para. 179) over a secured connection utilizing a cloud server (i.e. different communication network) a message with connectivity configuration (i.e. configuration file) based on ssid, encryption keys (i.e. secure key exchange) between device A and device B).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include sending the configuration file based on a secured key exchange as taught in Kiukkonen.  One would do so for the benefit of enabling communication between user devices (see para. 200).    

Regarding claims 2 and 11,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claims 1 and 9 above.
Summers further teaches wherein the pre-defined configuration parameter comprises at least one of a network name, a service set identifier (SSID), and a network security type (see paras. 73 and 74, network configuration information network identifier name, authentication data).

Regarding claim 4,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 1 above.
Summers further teaches providing, via a user interface of the first computing device, the pre-defined configuration parameter (see paras. 72-73, providing via an user interface identifying information “pre-defined configuration parameter”, wherein identifying information may include network identifier, device type, IP Address.  Applicants specification provides for the pre-defined configuration parameters to be network name and identifiers of the network, see para. 23);  45 LEGAL02/39330034v1H213416-US 
configuring the first computing device based on the pre-defined configuration parameter (see paras. 77, 79, 80-81, configuring the host device based on application instance connection details and network communication information); LEGAL02/39330034v1H213416-US
and upon configuring of the first computing device, initializing the communication network to communicate with the plurality of electronic devices (see paras. 72-73 and 81, providing an interface to view device information and to initialize network connections and communication with peer devices and further initiating connection).
Summers fails to teach in response to an establishment of the communication network sharing configuration settings wherein the setting comprise at least predefined configuration parameters.
However, in analogous art Bourdon teaches45 LEGAL02/39330034v1H213416-USand in response to an establishment of the secured communication network between the first computing device and the second computing device, sharing configuration settings by the first computing device to the second computing device over the secured communication network wherein the configuration settings comprise at least the pre-defined configuration parameter associated with the application (see paras. 55, 68, Manager processes this message storing the synchronization information internally and passes the task information to the appropriate Agent, the Agent receives the task information, storing the information internally and then initializes the task with the correct arguments and environment, wherein the initialization section with the Agent sets up the environment for the scenario including parsing the Master Configuration File and storing it in memory, as well as launching the Deployment Framework runtime that provide the distribution, synchronization and logging services.  The Agent and manager are located on different communication networks (see fig. 1) and the configuration file is configuration parameters inputted by user (i.e. pre-defined) (see para. 52-53)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include in response to an establishment of the communication network sharing configuration settings wherein the setting comprise at least predefined configuration parameters as taught by Bourdon because it amounts to applying a known technique (i.e. orchestrating deployment via a manager among a distributed environment linked by software appliance that sets up communication paths with agent devices, see Bourdon, paras. 35-36, 49 and 55) to a known device (i.e. a P2P application host that receives connection details to provided to client device/peer device via a remote application and may hook client/peer devices by sending communication details/information see Summers, para. 79-80).  One would do so for the benefit of providing an automated configuration and deployment mechanism to configure multiple components residing on one or more Software Appliance or Virtual Appliances across a distributed environment (see Bourdon, para. 13).    

Regarding claims 5, 13,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 1, 9 above.
Summers further teaches wherein the connection is a first connection, and the method establishing a second connection between the first computing device and the second computing device over the secured communication network to exchange communication data comprising configuration settings for the second computing device (see paras. 69 and 77, sending the peer device via the application instructions to hook the instances together following protocol settings and authentication credentials, wherein multiple instances of the application can exist (i.e. second connection)).45

Regarding claims 8, 17,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 1, 9 above.
Summers further teaches wherein the configuration file comprises configuration settings, and configuration setting correspond to at least one of a volume control setting, a network configuration setting, a sound preference setting, a connection preference setting, associated with the second computing device (see paras. 73 and 74, network configuration information network identifier name, authentication data).45

Regarding claim 10,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 9 above.
Summers further teaches wherein the initialization of the second instance of the application at the second computing device is identified based on receiving a connection request from the second computing device over a communication network (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device).45

Regarding claims 15,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 9 above.
Summers further teaches wherein the processing unit executes the computer-executable instructions to perform operations comprising: providing, via a user interface, the pre-defined configuration parameter (see paras. 72-73, providing via an user interface identifying information “pre-defined configuration parameter”, wherein identifying information may include network identifier, device type, IP Address.  Applicants specification provides for the pre-defined configuration parameters to be network name and identifiers of the network, see para. 23);  45 LEGAL02/39330034v1H213416-US 
configuring the first computing device based on the pre-defined configuration parameter (see paras. 77, 79, 80-81, configuring the host device based on application instance connection details and network communication information);
and in response to configuring of the first computing device, initializing a wireless access point by the first computing device to communicate with the second computing device over the communication network (see paras. 69, peer device initializes a P2P network based on certain protocol and authentication credentials, wherein network may be wireless); 
Summers fails to teach in response to an establishment of the communication network sharing configuration settings wherein the setting comprise at least predefined configuration parameters.
However, in analogous art Bourdon teaches45 LEGAL02/39330034v1H213416-USand in response to an establishment of the secured communication network between the first computing device and the second computing device, sharing configuration settings by the first computing device to the second computing device over the secured communication network wherein the configuration settings comprise at least the pre-defined configuration parameter associated with the application (see paras. 55, 68, Manager processes this message storing the synchronization information internally and passes the task information to the appropriate Agent, the Agent receives the task information, storing the information internally and then initializes the task with the correct arguments and environment, wherein the initialization section with the Agent sets up the environment for the scenario including parsing the Master Configuration File and storing it in memory, as well as launching the Deployment Framework runtime that provide the distribution, synchronization and logging services.  The Agent and manager are located on different communication networks (see fig. 1) and the configuration file is configuration parameters inputted by user (i.e. pre-defined) (see para. 52-53)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include in response to an establishment of the communication network sharing configuration settings wherein the setting comprise at least predefined configuration parameters as taught by Bourdon because it amounts to applying a known technique (i.e. orchestrating deployment via a manager among a distributed environment linked by software appliance that sets up communication paths with agent devices, see Bourdon, paras. 35-36, 49 and 55) to a known device (i.e. a P2P application host that receives connection details to provided to client device/peer device via a remote application and may hook client/peer devices by sending communication details/information see Summers, para. 79-80).  One would do so for the benefit of providing an automated configuration and deployment mechanism to configure multiple components residing on one or more Software Appliance or Virtual Appliances across a distributed environment (see Bourdon, para. 13).    

Regarding claim 20,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 18 above.
Summers further teaches wherein the pre-defined configuration parameter comprises at least one of a network name, a service set identifier (SSID), and a network security type associated with the wireless access point (see paras. 73 and 74, network configuration information network identifier name, authentication data).
wherein the configuration file comprises configuration settings and wherein the configuration settings corresponds to at least one of a volume control setting, a network configuration setting, a sound preference setting, a connection preference setting, associated with the second computing device (see para. 43, settings for the network may include various network connection settings).
45

Claim 3, 6, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Bourdon and Kiukkonen and further in view of Jung et al. (US 2018 / 0213405), herein after Jung.

Regarding claim 3,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 1 above.
Summers further teaches scanning, by the first computing device, for an incoming connection request to establish the connection with the first computing device over the communication network (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device); 
receiving, at the first computing device, the connection request from the second computing device (see paras. 76-77, a request received from the client device); 
and authenticating, by the first computing device, the second computing device based on identification of the pre-defined configuration parameter in the connection request (see paras. 88-89, authenticating by peer device client device based on identification of connectivity and authentication information).
Summers fails to teach encrypting configuration parameter by a first key shared among devices below.
However, in analogous art Jung teaches encrypting, by the first computing device, the pre-defined configuration parameter by a first key shared amongst the plurality of electronic devices (see paras. 372-374, encrypting communication information to provision a digital key that can operate as a public key between devices). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combine the teachings of Summers such that credential parameters and key information would have been modified to include encryption and authenticating as taught by Jung.  One would do so for the benefit of sharing key information (see ¶ 372-374).    

Regarding claims 6, 14,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 5 and 9 above.
Summers fails to teach wherein the secured communication network is established based on exchanging a private key, a public key, and a session key between devices.
However, in analogous art Jung teaches wherein the secured key exchange is established based on exchanging a private key, a public key, and a session key between the first computing device and the second computing device (see paras. 371-374, communication network in established based on exchanging secret key, public key and session id between devices).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combine the teachings of Summers such that wherein the secured communication network is established based on exchanging a private key, a public key, and a session key between devices as taught by Jung.  One would do so for the benefit of sharing key information (see ¶ 372-374).    

Regarding claim 12,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 9 above.
Summers further teaches scanning for an incoming connection request over the communication network (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device); 
receiving a connection request to establish a second connection with the second computing device (see paras. 76-77, a request received from the client device); 
and authenticating the second computing device based on identification of the pre-defined configuration parameter in the connection request (see paras. 88-89, authenticating by peer device client device based on identification of connectivity and authentication information). 
Summers fails to teach encrypting configuration parameter by a first key shared among devices below.
However, in analogous art Jung teaches wherein the connection is a first connection, and wherein the processing unit executes the computer-executable instructions to perform operations comprising: encrypting the pre-defined configuration parameter by a first key shared amongst a plurality of electronic devices comprising the first computing device and the second computing device (see paras. 372-374, encrypting communication information to provision a digital key that can operate as a public key between devices).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combine the teachings of Summers such that credential parameters and key information would have been modified to include encryption and authenticating as taught by Jung.  One would do so for the benefit of sharing key information (see ¶ 372-374).    

Regarding claim 19,
Summers in view of Bourdon and Kiukkonen teaches the limitations as described in claim 18 above.
Summers further teaches scanning, for an incoming connection request from the second computing device of the plurality of computing devices to establish the connection with the wireless access point (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device); 
and authenticating, the second computing device based on identification of the pre- defined configuration parameter in the connection request (see paras. 88-89, authenticating by peer device client device based on identification of connectivity and authentication information).
Summers fails to teach encrypting configuration parameter by a first key shared among devices below.
However, in analogous art Jung teaches in response to execution by a processor, perform operations further comprising: encrypting, the pre-defined configuration parameter by a first key shared amongst a plurality of computing devices (see paras. 372-374, encrypting communication information to provision a digital key that can operate as a public key between devices). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combine the teachings of Summers such that credential parameters and key information would have been modified to include encryption and authenticating as taught by Jung.  One would do so for the benefit of sharing key information (see ¶ 372-374).    


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458